DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/15/2022 responsive to the Office Action filed 11/29/2021 has been entered. Claims 1 and 7 have been amended. Claim 8 was previously withdrawn. Claims 1-3 and 5-13 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments page 2 filed 02/15/2022, with respect to the rejection of the claims 1 and 7 under 103 have been fully considered and are addressed in the revised rejection. Upon further consideration, a new ground(s) of rejection is made in view of Hirano et al. (JPH07164538) with Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109).
Applicant’s arguments, see Amendments page 3 filed 02/15/2022, with respect to the rejection of the claims 1 and 7 under 103 have been fully considered but are not persuasive.

These arguments are found to be unpersuasive because:
A dictionary definition of “symmetrically” means “characterized by or exhibiting symmetry; well-proportioned, as a body or whole; regular in form or arrangement of corresponding parts.” (See Definition of symmetrically from dictionary.com) Hirano teaches a base part (“heat insulating plate 44”, Fig. 5) which includes holes 44a corresponding to a plurality of mounting holes and a central through hole (the central hole among the “holes 44a”), and in another embodiment further teaches installing an adiabatic disc 50a (a reinforcement member) at a predetermined position of the adiabatic plate 50 to increase the heating speed and cooling speed (pg 5 li 28-29). Thus, one would have found it obvious to install an adiabatic disc 50a (a reinforcement member) having a slightly high thermal conductivity in each hole of the heat insulating plate 44 in order to increase the heating speed and cooling speed. In this modification, the reinforcement members would be arranged well-proportioned so substantially symmetrically about the 

Claim Objections

Claims 10-13 are objected to because of the following informalities: the status of the claims is wrongly indicated since claims 10-13 were added in the previous amendment filed 10/26/2021.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 12 and 13 are rejected under 35 U.S.C. 103 as obvious over Hirano et al. (JPH07164538-Machine Translations) in view of Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109) (All of record). Additional supporting evidences provided hereby 
“Definition of symmetrically” from dictionary.com, obtained in 2022 (https://www.dictionary.com/browse/symmetrically), 
“Thermal Conductivity of Polyurethane Foam” from Nuclear Power, obtained in 2022 (https://www.nuclear-power.com/nuclear-engineering/heat-transfer/heat-losses/insulation-materials/thermal-conductivity-of-polyurethane-foam/#:~:text=Typical%20thermal%20conductivity%20values%20for,low%20thermal%20conductivity%20of%20gases.), and 
“Metals, Metallic Elements and Alloys - Thermal Conductivities” from engineering tool box, obtained in 2022 (https://www.engineeringtoolbox.com/thermal-conductivity-metals-d_858.html).

With respect to claim 1 and 12, Hirano teaches a heat insulating plate (“44”) comprising: a base part (“44”) which includes a plurality of mounting holes (“44a”) formed therein and a central through hole (the central hole among the “holes 44a” in Fig. 5).

One would have found it obvious to install an adiabatic disc 50a (a reinforcement member) having a slightly high thermal conductivity in each hole of the heat insulating plate 44 in order to increase the heating speed and cooling speed. In this modification, the reinforcement members would be arranged well-proportioned so substantially symmetrically about the central through hole. (See Definition of symmetrically from dictionary.com)

Since Hirano does not specifically teach any hole or air layer in the heat insulating plate (“50”) of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the platen (“heating plate 24”) and the plate (“cooling plate 28”), one would appreciate that the base part (“44”) capable of being disposed substantially without a gap between the platen and the plate. 
Alternatively, Hirano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have found it obvious to adjust the thickness of the base part of the heat insulating plate 44 and the thickness of 

Hirano teaches that the reinforcement member (“an adiabatic disc 50a”) has a higher thermal conductivity than the base part (“plate”) in order to increase the heating speed and cooling speed (pg 5 li 28-29), but does not specifically teach that the reinforcement member has a higher density than the base part.
In the same field of endeavor, the thermal insulating core layer in the mold, Christiansen teaches that the thermal insulating core layer is made from thermal insulating polymeric foam material, like polyurethane foam to possess low weight and low thermal conductivity (Pa [0025] and [0040]). 
Furthermore, in the same field of endeavor, an insulated metal mold, Yotsutsuji teaches that the metal layer 12 is provided with a layer of heat insulating material 13 (Co 3 li 63-64) and metal material has good thermal conductivity and is therefore advantageous in allowing the melt of thermoplastic resin in the mold to cool rapidly to greatly shorten the molding cycle (Co 1 li 13-16).
Thus, one would have found it obvious to make the base part of the thermal insulating plate of polyurethane foam for the purpose of low weigh and low thermal conductivity, and to make the reinforcing members of metal material for the purpose of good thermal conductivity so as to cool the molten resin rapidly to greatly shorten the 

Note that the limitations “disposed between a platen and a plate, the plate disposed outside the platen and configured to fasten the container and the platen” in lines 3-5, and “wherein the platen is configured to sandwich the container with another platen, wherein the platen is configured to supply steam to the container, wherein the container is configured to clamp, vulcanize, and mold a green tire therein” in lines 13-18 are intended uses since a platen, a plate, a container are not positive structures of the heat insulating plate, and Hirano’s heat insulating plate is capable of being arranged in the claimed position. It has been held that the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, Christiansen as applied in the combination regarding claim 1 above teaches using polyurethane foam, and an additional supporting evidence (“Thermal Conductivity of Polyurethane Foam” from Nuclear Power) teaches that the thermal conductivity values for polyurethane foams are between 0.022 and 0.035W/m∙K.

With respect to claim 3, Yotsutsuji as applied int eh combination regarding claim 1 above teaches metal material having good thermal conductivity (Co 1 li 13) such as zinc, zinc alloys, nickel, nickel alloys, chromium, copper, copper alloys (beryllium-copper, brass, bronze, etc.), aluminum, aluminum alloys, etc (Co 3 li 58-62), and an additional supporting evidence (“Metals, Metallic Elements and Alloys - Thermal Conductivities” from engineering tool box) teaches that the thermal conductivity of the metals are within the claimed range.

With respect to claim 5, since Hirano as applied to claim 1 above does not specifically teach any hole or air layer in the heat insulating plate (“50”) of Fig 6 while installing the disc 50a, and in the use of the heat insulating plate in the molding apparatus (Fig. 2), the heat insulating plate is disposed substantially without a gap between the platen (“heating plate 24”) and the plate (“cooling plate 28”), one would appreciate that the base part capable of being disposed substantially without a gap between the platen and the plate, and thus the multiple reinforcement members having a same thickness would be used.


With respect to claim 13, Hirano as applied to claim 1 above does not specifically teach that the reinforcement members comprise a plurality of strips. However, one would have found it obvious to change the shape of the reinforcing members, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Hirano et al. (JPH07164538-Machine Translations) in view of Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109) as applied to claim 1 above, and further in view of Takai (US 2013/0334741) (All of record).

With respect to claim 6, Hirano as applied to claim 1 above is silent to an elastic gap filler disposed between the base member and the reinforcement member and wherein the elastic gap filler prevents formation of the gap and blocks passage of air.
In the same field of endeavor, molding device, Takai teaches the thermal insulators 113 (124) have a base portion 113 a (124 a) and a seal portion 113 b (124 b) which is formed of silicon rubber and which is fitted into the recess of the base portion 113 a (124 a) for the purpose of airtightness and thermal insulation of the molding region (Pa [0050]).
One would have found it obvious to fit the seal portion into the gap between the base part and the reinforcement member for the purpose of airtightness and thermal insulation of the molding region.

Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060) in view of Hirano et al. (JPH07164538-Machine Translation), Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109) (All of record). Additional supporting evidence provided hereby “Definition of symmetrically” from dictionary.com, obtained 2022.

With respect to claims 7 and 10, Ichimaru teaches a heat insulating structure of a tire vulcanizer (“mold attaching/detaching apparatus in a tire vulcanizer”, Co 3 li 3-4) comprising:

a pair of platens (“an upper platen 11” and “a lower platen 21”, Co 3 li 29, 31-32) configured to sandwich the container from above and below (Fig. 1) to supply steam to the container (“inside the segmental mold 3, there is provided a bladder (not shown) expanding and contracting under the supply/discharge of a heating fluid… and heating is performed by the upper platen 11 and lower platen 21, whereby the vulcanization molding is performed.”, Co 4 li 57-63);
a pair of plates (“top plate 1 and bottom plate 2”, Co 3 li 10) disposed outside the platens, respectively, and configured to fasten the container and the platens (Fig. 1); and
a heat insulating plate (“an upper heat insulating plate 10” and “a lower heat insulating plate 20”, Co 3 li 30, 32) including a base part interposed between each of the plates (“1, 2”) and the platens (“11, 21”), wherein the base part includes a central through hole (the hole through which the cylinder rod 40 passes.) (Fig. 1). 

Ichimaru does not specifically teach that the base part includes a plurality of mounting holes formed therein, and a reinforcement member provided in each of the mounting holes of the base part to be in contact with the platen and the plate, wherein 
In the same field of endeavor, molding apparatus, Hirano teaches that the molding apparatus comprises an upper mold 21, a lower mold 22, and heating plates 24, 25, heat insulating plates 26, 27, and cooling plates 28, 29, are attached to each die plate 30, 31 (the second last paragraph in pg 4 and Fig. 2). Hirano further teaches that the heat insulating plate 44 includes multiple holes 44a (Fig. 5) and the heat insulating plate 50 is modified by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity in order to increase the heating speed and cooling speed (pg 5 li 28-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Ichimaru with the teachings of Hirano and provide multiple holes and an adiabatic disc 50a having a slightly high thermal conductivity in each holes in order to increase the heating speed and cooling speed.
Since Hirano shows a well-proportioned and substantially symmetrical arrangement of holes and adiabatic disc with respect to the center of the plate (Figs. 5 and 6) (See Definition of symmetrically from dictionary.com), one would have found it obvious to arrange the holes and reinforcing members substantially symmetrically about the central through hole of Ichimaru according to Hirano’s Drawing.

Alternatively, Hirano further teaches that the thermal conductivity is controlled by adjusting the cross-sectional area in the mold opening direction, by installing an adiabatic disc 50a having a slightly high thermal conductivity at a predetermined position of the adiabatic plate 50 having a low thermal conductivity, or by adjusting the thickness of the heat insulating plate (pg 5 li 21-22 and 28-30), thus one would have found it obvious to adjust the thickness of the base part of the heat insulating plate 50 and the thickness of the adiabatic disc in order to control the heating rate and the cooling rate. One would have found it obvious to provide the heat insulating plate 50 capable of being disposed substantially without a gap between the platen and the plate by adjusting the thicknesses of the base part and the disc for the purpose of obtaining desired heating rate and the cooling rate. 

Hirano teaches that the reinforcement member (“an adiabatic disc 50a”) has a higher thermal conductivity than the base part (“plate”) in order to increase the heating speed and cooling speed (pg 5 li 28-29), but does not specifically teach that the reinforcement member has a higher density than the base part.

Furthermore, in the same field of endeavor, an insulated metal mold, Yotsutsuji teaches that the metal layer 12 is provided with a layer of heat insulating material 13 (Co 3 li 63-64) and metal material has good thermal conductivity and is therefore advantageous in allowing the melt of thermoplastic resin in the mold to cool rapidly to greatly shorten the molding cycle (Co 1 li 13-16).
Thus, one would have found it obvious to make the base part of the thermal insulating plate of polyurethane foam for the purpose of low weigh and low thermal conductivity, and to make the reinforcing members of metal material for the purpose of good thermal conductivity so as to cool the molten resin rapidly to greatly shorten the molding cycle. In this modification, the reinforcement member made of metal would inherently have a higher density than the base part made of polyurethane foam.

With respect to claim 11, Hirano as applied to claim 7 above does not specifically teach that the reinforcement members comprise a plurality of strips. However, one would have found it obvious to change the shape of the reinforcing members, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Ichimaru (US 7,371,060) in view of Hirano et al. (JPH07164538-Machine Translation), Christiansen et al. (US 2011/0198013) and Yotsutsuji et al. (US 4,225,109) as applied to claim 7 above, and further in view of Takai (US 2013/0334741) (All of record).

With respect to claim 9, Hirano as applied to claim 7 above is silent to an elastic gap filler disposed between the base member and the reinforcement member and wherein the elastic gap filler prevents formation of the gap and blocks passage of air.
In the same field of endeavor, molding device, Takai teaches the thermal insulators 113 (124) have a base portion 113 a (124 a) and a seal portion 113 b (124 b) which is formed of silicon rubber and which is fitted into the recess of the base portion 113 a (124 a) for the purpose of airtightness and thermal insulation of the molding region (Pa [0050]).
One would have found it obvious to fit the seal portion into the gap between the base part and the reinforcement member for the purpose of airtightness and thermal insulation of the molding region.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/YUNJU KIM/Examiner, Art Unit 1742